UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 21598 ) Exact name of registrant as specified in charter: Putnam RetirementReady Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: July 31, 2007 Date of reporting period: April 30, 2007 Item 1. Schedule of Investments: Putnam RetirementReady Funds The fund's portfolios 4/30/07 (Unaudited) 2050 Fund EQUITY FUNDS* 95.2% Shares Value Putnam Capital Opportunities Fund (Class Y) 170,501 $ 2,168,778 Putnam Fund for Growth and Income (Class Y) 174,690 3,645,786 Putnam International Equity Fund (Class Y) 128,512 4,397,664 Putnam Voyager Fund (Class Y) 186,263 3,639,586 Total Equity Funds (cost $13,240,868) $ 13,851,814 FIXED INCOME FUNDS* 4.8% Shares Value Putnam Income Fund (Class Y) 82,912 $ 565,457 Putnam Money Market Fund (Class A) 136,234 136,234 Total Fixed Income Funds (cost $698,991) $ 701,691 TOTAL INVESTMENTS Total investments (cost $13,939,859) (a) $ 14,553,505 * Percentages indicated are based on net assets of $14,547,827 2045 Fund EQUITY FUNDS* 95.2% Shares Value Putnam Capital Opportunities Fund (Class Y) 445,368 $ 5,665,078 Putnam Fund for Growth and Income (Class Y) 456,172 9,520,310 Putnam International Equity Fund (Class Y) 335,714 11,488,142 Putnam Voyager Fund (Class Y) 486,429 9,504,813 Total Equity Funds (cost $34,214,389) $ 36,178,343 FIXED INCOME FUNDS* 4.8% Shares Value Putnam Income Fund (Class Y) 216,281 $ 1,475,038 Putnam Money Market Fund (Class A) 353,848 353,848 Total Fixed Income Funds (cost $1,814,608) $ 1,828,886 TOTAL INVESTMENTS Total investments (cost $36,028,997) (a) $ 38,007,229 * Percentages indicated are based on net assets of $37,993,459 Putnam RetirementReady Funds The fund's portfolios 4/30/07 (Unaudited) 2040 Fund EQUITY FUNDS* 90.4% Shares Value Putnam Capital Opportunities Fund (Class Y) 542,847 $ 6,905,010 Putnam Fund for Growth and Income (Class Y) 571,894 11,935,443 Putnam International Equity Fund (Class Y) 409,331 14,007,313 Putnam Voyager Fund (Class Y) 609,857 11,916,596 Total Equity Funds (cost $41,845,698) $ 44,764,362 FIXED INCOME FUNDS* 9.7% Shares Value Putnam Income Fund (Class Y) 493,902 $ 3,368,415 Putnam Money Market Fund (Class A) 1,425,764 1,425,764 Total Fixed Income Funds (cost $4,762,950) $ 4,794,179 TOTAL INVESTMENTS Total investments (cost $46,608,648) (a) $ 49,558,541 * Percentages indicated are based on net assets of $49,538,744 2035 Fund EQUITY FUNDS* 85.5% Shares Value Putnam Capital Opportunities Fund (Class Y) 777,574 $ 9,890,745 Putnam Fund for Growth and Income (Class Y) 845,459 17,644,720 Putnam International Equity Fund (Class Y) 586,250 20,061,490 Putnam Voyager Fund (Class Y) 901,553 17,616,335 Total Equity Funds (cost $60,402,339) $ 65,213,290 FIXED INCOME FUNDS* 14.6% Shares Value Putnam Income Fund (Class Y) 1,197,467 $ 8,166,723 Putnam Money Market Fund (Class A) 2,946,658 2,946,658 Total Fixed Income Funds (cost $11,044,160) $ 11,113,381 TOTAL INVESTMENTS Total investments (cost $71,446,499) (a) $ 76,326,671 * Percentages indicated are based on net assets of $76,297,192 Putnam RetirementReady Funds The fund's portfolios 4/30/07 (Unaudited) 2030 Fund EQUITY FUNDS* 80.6% Shares Value Putnam Capital Opportunities Fund (Class Y) 949,645 $ 12,079,485 Putnam Fund for Growth and Income (Class Y) 1,069,824 22,327,231 Putnam International Equity Fund (Class Y) 716,265 24,510,599 Putnam Voyager Fund (Class Y) 1,140,914 22,293,465 Total Equity Funds (cost $75,263,953) $ 81,210,780 FIXED INCOME FUNDS* 19.5% Shares Value Putnam Income Fund (Class Y) 2,014,455 $ 13,738,583 Putnam Money Market Fund (Class A) 5,861,606 5,861,606 Total Fixed Income Funds (cost $19,470,487) $ 19,600,189 TOTAL INVESTMENTS Total investments (cost $94,734,440) (a) $ 100,810,969 * Percentages indicated are based on net assets of $100,770,508 2025 Fund EQUITY FUNDS* 75.7% Shares Value Putnam Capital Opportunities Fund (Class Y) 1,159,459 $ 14,748,320 Putnam Fund for Growth and Income (Class Y) 1,360,165 28,386,644 Putnam International Equity Fund (Class Y) 874,480 29,924,705 Putnam Voyager Fund (Class Y) 1,450,472 28,342,221 Total Equity Funds (cost $93,454,767) $ 101,401,890 FIXED INCOME FUNDS* 24.4% Shares Value Putnam Income Fund (Class Y) 3,258,902 $ 22,225,711 Putnam Money Market Fund (Class A) 10,433,116 10,433,116 Total Fixed Income Funds (cost $32,466,662) $ 32,658,827 TOTAL INVESTMENTS Total investments (cost $125,921,429) (a) $ 134,060,717 * Percentages indicated are based on net assets of $134,003,331 Putnam RetirementReady Funds The fund's portfolios 4/30/07 (Unaudited) 2020 Fund EQUITY FUNDS* 65.8% Shares Value Putnam Capital Opportunities Fund (Class Y) 1,248,566 $ 15,881,758 Putnam Fund for Growth and Income (Class Y) 1,534,463 32,024,237 Putnam International Equity Fund (Class Y) 706,424 24,173,841 Putnam Voyager Fund (Class Y) 1,636,359 31,974,459 Total Equity Funds (cost $96,582,851) $ 104,054,295 FIXED INCOME FUNDS* 34.2% Shares Value Putnam Income Fund (Class Y) 5,675,422 $ 38,706,375 Putnam Money Market Fund (Class A) 15,456,227 15,456,227 Total Fixed Income Funds (cost $53,831,602) $ 54,162,602 TOTAL INVESTMENTS Total investments (cost $150,414,453) (a) $ 158,216,897 * Percentages indicated are based on net assets of $158,160,116 2015 Fund EQUITY FUNDS* 49.8% Shares Value Putnam Capital Opportunities Fund (Class Y) 990,288 $ 12,596,460 Putnam Fund for Growth and Income (Class Y) 1,081,640 22,573,803 Putnam International Equity Fund (Class Y) 332,073 11,363,543 Putnam Voyager Fund (Class Y) 1,153,498 22,539,331 Total Equity Funds (cost $64,837,053) $ 69,073,137 FIXED INCOME FUNDS* 50.2% Shares Value Putnam Income Fund (Class Y) 6,598,112 $ 44,999,127 Putnam Money Market Fund (Class A) 24,553,997 24,553,997 Total Fixed Income Funds (cost $69,142,997) $ 69,553,124 TOTAL INVESTMENTS Total investments (cost $133,980,050) (a) $ 138,626,261 * Percentages indicated are based on net assets of $138,570,587 Putnam RetirementReady Funds The fund's portfolios 4/30/07 (Unaudited) 2010 Fund EQUITY FUNDS* 29.7% Shares Value Putnam Capital Opportunities Fund (Class Y) 283,982 $ 3,612,252 Putnam Fund for Growth and Income (Class Y) 383,847 8,010,885 Putnam International Equity Fund (Class Y) 42,850 1,466,318 Putnam Voyager Fund (Class Y) 409,342 7,998,534 Total Equity Funds (cost $19,926,002) $ 21,087,989 FIXED INCOME FUNDS* 70.4% Shares Value Putnam Income Fund (Class Y) 4,438,921 $ 30,273,443 Putnam Money Market Fund (Class A) 19,741,539 19,741,539 Total Fixed Income Funds (cost $49,726,630) $ 50,014,982 TOTAL INVESTMENTS Total investments (cost $69,652,632) (a) $ 71,102,971 * Percentages indicated are based on net assets of $71,068,763 Maturity Fund EQUITY FUNDS* 25.6% Shares Value Putnam Capital Opportunities Fund (Class Y) 161,644 $ 2,056,110 Putnam Fund for Growth and Income (Class Y) 198,626 4,145,327 Putnam International Equity Fund (Class Y) - - Putnam Voyager Fund (Class Y) 211,813 4,138,827 Total Equity Funds (cost $9,900,213) $ 10,340,264 FIXED INCOME FUNDS* 74.5% Shares Value Putnam Income Fund (Class Y) 2,644,641 $ 18,036,452 Putnam Money Market Fund (Class A) 12,036,692 12,036,692 Total Fixed Income Funds (cost $29,909,390) $ 30,073,144 TOTAL INVESTMENTS Total investments (cost $39,809,603) (a) $ 40,413,408 * Percentages indicated are based on net assets of $40,393,393 NOTES (a) The aggregate identified cost on a tax basis as of period end were as follows: Cost for Net Federal Unrealized Unrealized Unrealized Income Tax Appreciation (Depreciation) Appreciation/(Depreciation) Purposes RetirementReady 2050 Fund $ 642,305 $ (37,629) $ 604,676 $ 13,948,829 2045 Fund 2,043,443 (91,921) 1,951,522 36,055,707 2040 Fund 2,980,676 (76,621) 2,904,055 46,654,486 2035 Fund 4,882,060 (81,969) 4,800,091 71,526,580 2030 Fund 6,033,221 (111,502) 5,921,719 94,889,250 2025 Fund 8,086,549 (134,504) 7,952,045 126,108,672 2020 Fund 7,616,274 (117,148) 7,499,126 150,717,771 2015 Fund 4,402,343 (136,684) 4,265,659 134,360,602 2010 Fund 1,050,505 (35,933) 1,014,572 70,088,399 Maturity Fund 412,932 (53,675) 359,257 40,054,151 Security valuation The price of each funds shares is based on its net asset value (NAV), which is in turn based on the NAVs of the underlying Putnam Funds in which it invests. The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day the exchange is open. Each underlying Putnam Fund values its investments for which market quotations are readily available at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, each underlying Putnam Fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the underlying Putnam Fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that each underlying Putnam Fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Transactions with affiliated issuers Transactions during the period with companies in which the fund owned at least 5% or more of the outstanding voting securities, or a company which is under common ownership or control were as follows: RetirementReady 2050 Fund Affiliates Purchase cost Sale proceeds Investment income Market value Putnam Capital Opportunities Fund $ 2,105,933 $ 607,925 $ 127,595 $ 2,168,778 Putnam Fund for Growth and Income 3,525,316 959,618 17,125 3,645,786 Putnam International Equity Fund 4,065,601 1,275,062 55,788 4,397,664 Putnam Voyager Fund 3,348,344 944,885 - 3,639,586 Putnam Income Fund 549,641 151,273 11,714 565,457 Putnam Money Market Fund 149,830 52,298 2,860 136,234 Totals $ Market values are shown for those securities affiliated at period end. RetirementReady 2045 Fund Affiliates Purchase cost Sale proceeds Investment income Market value Putnam Capital Opportunities Fund $ 4,322,004 $ 2,720,614 $ 564,772 $ 5,665,078 Putnam Fund for Growth and Income 7,203,797 4,384,143 73,834 9,520,310 Putnam International Equity Fund 7,932,070 5,742,250 240,445 11,488,142 Putnam Voyager Fund 6,403,086 4,292,301 - 9,504,813 Putnam Income Fund 1,090,707 689,259 46,611 1,475,038 Putnam Money Market Fund 333,781 229,949 10,919 353,848 Totals $ Market values are shown for those securities affiliated at period end. RetirementReady 2040 Fund Affiliates Purchase cost Sale proceeds Investment income Market value Putnam Capital Opportunities Fund $ 4,337,143 $ 2,565,660 $ 698,038 $ 6,905,010 Putnam Fund for Growth and Income 7,431,489 4,217,813 92,804 11,935,443 Putnam International Equity Fund 7,870,229 5,952,129 291,728 14,007,313 Putnam Voyager Fund 6,398,739 4,095,101 - 11,916,596 Putnam Income Fund 2,364,065 1,171,750 104,091 3,368,415 Putnam Money Market Fund 981,191 594,680 45,806 1,425,764 Totals $ Market values are shown for those securities affiliated at period end. RetirementReady 2035 Fund Affiliates Purchase cost Sale proceeds Investment income Market value Putnam Capital Opportunities Fund $ 5,397,619 $ 3,536,759 $ 1,004,713 $ 9,890,745 Putnam Fund for Growth and Income 9,576,374 6,685,879 142,560 17,644,720 Putnam International Equity Fund 9,609,631 7,749,275 419,830 20,061,490 Putnam Voyager Fund 7,983,393 5,806,160 - 17,616,335 Putnam Income Fund 4,768,636 2,728,614 258,692 8,166,723 Putnam Money Market Fund 1,730,289 1,138,116 98,414 2,946,658 Totals $ Market values are shown for those securities affiliated at period end. RetirementReady 2030 Fund Affiliates Purchase cost Sale proceeds Investment income Market value Putnam Capital Opportunities Fund $ 6,550,469 $ 5,766,783 $ 1,375,019 $ 12,079,485 Putnam Fund for Growth and Income 11,964,106 10,263,513 199,175 22,327,231 Putnam International Equity Fund 11,550,125 13,490,416 575,863 24,510,599 Putnam Voyager Fund 9,739,231 9,924,807 - 22,293,465 Putnam Income Fund 6,944,809 6,319,327 490,328 13,738,583 Putnam Money Market Fund 4,156,705 2,811,702 202,689 5,861,606 Totals $ Market values are shown for those securities affiliated at period end. RetirementReady 2025 Fund Affiliates Purchase cost Sale proceeds Investment income Market value Putnam Capital Opportunities Fund $ 7,571,062 $ 6,942,059 $ 1,684,288 $ 14,748,320 Putnam Fund for Growth and Income 14,378,818 12,874,716 253,812 28,386,644 Putnam International Equity Fund 13,215,027 16,431,534 697,928 29,924,705 Putnam Voyager Fund 11,531,040 12,428,969 - 28,342,221 Putnam Income Fund 11,580,114 9,834,923 781,633 22,225,711 Putnam Money Market Fund 5,475,259 4,941,106 370,882 10,433,116 Totals $ Market values are shown for those securities affiliated at period end. RetirementReady 2020 Fund Affiliates Purchase cost Sale proceeds Investment income Market value Putnam Capital Opportunities Fund $ 7,791,833 $ 8,152,426 $ 1,875,402 $ 15,881,758 Putnam Fund for Growth and Income 15,429,258 15,868,461 296,862 32,024,237 Putnam International Equity Fund 10,095,659 14,958,782 582,968 24,173,841 Putnam Voyager Fund 12,084,821 15,304,183 - 31,974,459 Putnam Income Fund 18,155,055 18,432,480 1,408,301 38,706,375 Putnam Money Market Fund 7,516,237 7,785,576 575,172 15,456,227 Totals $ Market values are shown for those securities affiliated at period end. RetirementReady 2015 Fund Affiliates Purchase cost Sale proceeds Investment income Market value Putnam Capital Opportunities Fund $ 7,302,064 $ 8,231,936 $ 1,586,965 $ 12,596,460 Putnam Fund for Growth and Income 13,201,158 13,587,515 218,319 22,573,803 Putnam International Equity Fund 5,948,659 8,272,528 292,071 11,363,543 Putnam Voyager Fund 10,451,653 12,694,507 - 22,539,331 Putnam Income Fund 25,342,459 22,377,904 1,682,735 44,999,127 Putnam Money Market Fund 15,904,175 12,362,268 901,501 24,553,997 Totals $ Market values are shown for those securities affiliated at period end. RetirementReady 2010 Fund Affiliates Purchase cost Sale proceeds Investment income Market value Putnam Capital Opportunities Fund $ 1,815,338 $ 3,522,797 $ 490,564 $ 3,612,252 Putnam Fund for Growth and Income 4,095,374 6,799,053 87,863 8,010,885 Putnam International Equity Fund 667,229 2,097,498 40,517 1,466,318 Putnam Voyager Fund 3,031,390 6,516,164 - 7,998,534 Putnam Income Fund 14,117,956 20,556,153 1,228,707 30,273,443 Putnam Money Market Fund 10,606,819 13,475,658 779,378 19,741,539 Totals $ Market values are shown for those securities affiliated at period end. RetirementReady Maturity Fund Affiliates Purchase cost Sale proceeds Investment income Market value Putnam Capital Opportunities Fund $ 1,209,370 $ 1,455,922 $ 289,359 $ 2,056,110 Putnam Fund for Growth and Income 2,401,226 2,881,059 42,071 4,145,327 Putnam International Equity Fund - Putnam Voyager Fund 1,857,992 2,772,897 - 4,138,827 Putnam Income Fund 8,877,565 11,869,943 716,009 18,036,452 Putnam Money Market Fund 6,306,298 7,887,226 473,649 12,036,692 Totals $ Market values are shown for those securities affiliated at period end. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam RetirementReady Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: June 29, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: June 29, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: June 29, 2007
